DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Applicant’s “Response to Amendment and Reconsideration” filed on 03/03/2022 has been considered.    
	Claims 1-85 are cancelled;
	This communication is a first office action non-final rejection on the merits. Claim(s) 86-105 are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/03/2022 and 05/05/2022 are being considered by the examiner.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 93-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 93 recite “wherein updating the planogram”, and there is insufficient antecedent basis for this limitation in the claim. Claim 92 recites “updating” step, however, claim 93 does not depends form claim 92.
	Claim 94 recite “the predefined threshold”, and there is insufficient antecedent basis for this limitation in the claim. Claim 92 recites “a predefined threshold”, however, claim 94 does not depends form claim 92.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 86-105 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 86, 100, and 103 are drawn to a system, machine and a method. These are categories, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the three statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 86, 100, and 103 substantially recites the limitations: 
	Claim 86 language: “A system for reading  tags in an establishment containing a plurality of  tagged products, and for automatically generating a product distribution planogram, the system comprising: at least one processor configured to: receive from a plurality of in the establishment,   from the plurality of the  tagged products, wherein the   include an ID associated with each of the plurality of  tagged products; access a data structure associating each ID of each  tagged product with classification information; determine from the  , locations in the establishment of each of the  tagged products; perform a lookup in the data structure of each ID of each of the  tagged products to determine the product classification information associated with each of the  tagged products; and generate a planogram for the establishment using the determined locations of each  tagged product and the determined product classification information, wherein the planogram indicates on a map of the establishment locations of groups of the -4-New U.S. Continuation Patent Application Attorney Docket No.: 15043.0021-00000  tagged products sharing common classification information.”
	Claim 100 discloses: “ generating a planogram based on information collected from  tags, the operations comprising:”
	Claim 103 discloses: “A method for generating a planogram based on information collected from  tags, the method comprising:”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above is related to locations of product in a store that share common classification, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow a user to know location of product in a store in map with is considered Certain Methods Of Organizing Human Activity. 
In addition, claim 100 and 103 are similar versions of claim 86, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 86-105 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 86, 100, and 103 recite additional elements: 
Claim 86, 100, and 103: “wirelessly tagged”, “a plurality of 
Claims 100: “A non-transitory computer readable medium”, “processor”;
The additional elements above represent mere data gathering (e.g., receiving information form wireless tag) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to obtain data in order to generate a map of product location in a store facility. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the system is receiving information from the wireless tag, therefore, it is consider receiving data claimed in a high level of generally, without the recitation of an improvement of a wireless tag. In addition, the receiver is not positively recited, it is only sending data. The access of data needed for planograms, data look up, location determination is considered collecting data also claimed in a high level of generally. Regarding generating of the planogram, it is recited at high level of generally with the specific of how the planogram is being generated, recite that the planogram is generate using information does not describe how the planogram is being generated Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 86 is directed to the judicial exception.
	In addition, claims 100 and 103 similar versions of claim 86, and thus do not integrate the recited judicial exception into a practical application and the claims 86, 100, and 103 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 86-105 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, figure 11 - processor;
Examiner takes official notice that is old and well know in the art that wireless tag is use to store data and transmit data in a retail environment.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 87-99, 101-102, 104-105 do not add “significantly more” to the eligibility of claims 86, 100, and 103 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 86-88, 100-105 are rejected under 35 U.S.C. 103 as being unpatentable over STERN et al. (US 20140167918 A1, hereinafter STERN), in view of Davis et al. (US 8448857 B2, hereinafter Davis), and further in view of Bogolea (US 20200074371 A1, hereinafter Bogolea).
	Regarding claims 86, 100 and 103, STERN discloses:
A system for reading wireless transmitting tags in an establishment containing a plurality of wirelessly tagged products, and for automatically generating a product distribution planogram, the system comprising: ¶¶15, 49-53 and figures 1-4;
	at least one processor configured to: receive from a plurality of receivers in the establishment, wireless signals from the plurality of the wirelessly tagged products, wherein the wireless signals include an [additional information] associated with each of the plurality of wirelessly tagged products; (¶49) The resulting contiguous RF coverage is used to allow the system 100 to track the RFID-tagged items 112, 114 in the controlled area 102; wherein (¶53) the monitoring advantageously relies not only on information obtained from reading the RFID tags integrated with neighboring readers, but also on additional information from the RFID-tagged items being read by the readers. For instance, if any reader "sees" mostly men's white shirts, then it is likely that it is at, or very near, the men's white shirt rack
	access a data structure associating each [additional information] of each wirelessly tagged product with classification information; determine from the wireless signals, locations in the establishment of each of the wirelessly tagged products; perform a lookup in the data structure of each [additional information] of each of the wirelessly tagged products to determine the product classification information associated with each of the wirelessly tagged products; and (¶50) the controller 104 can determine the locations of the RFID-tagged items by associating them with the neighboring readers that "see" them; (¶53) the monitoring advantageously relies not only on information obtained from reading the RFID tags integrated with neighboring readers, but also on additional information from the RFID-tagged items being read by the readers. For instance, if any reader "sees" mostly men's white shirts, then it is likely that it is at, or very near, the men's white shirt rack;
	generate a planogram for the establishment using the determined locations of each wirelessly tagged product and the determined product classification information, wherein the planogram indicates on a map of the establishment locations of groups of the -4-New U.S. Continuation Patent ApplicationAttorney Docket No.: 15043.0021-00000wirelessly tagged products sharing common classification information. (¶49) build a planogram with the locations of the RFID-tagged items 112, 114 that are depicted by the interface 106 [map]; wherein (¶53) additional information read by the RFID-tagged items "sees" mostly men's white shirts [group of product];  
	STERN discloses additional information read by the RFID-tagged items (¶53); however, does not disclose “wireless signals include an ID associated”; 
	Davis discloses: 5:1-45 - the signals emitted by the RFID tags 24 and received by the scanner 22;
	STERN discloses additional information from the RFID-tagged items being read by the readers. For instance, if any reader "sees" mostly men's white shirts, (¶53); however, does not disclose data structure associating each ID of each wirelessly tagged product;
	Davis discloses: 5:1-45 - a computerized register having access to a database correlating the identity of the scanned goods with product information such as price…Each RFID tag 24 may identify the respective item 14 with more, less, or about the same degree of particularity that a conventional UPC label might require. For example, if the item 14A were a can of soup, the tag 24A may uniquely identify the respective item 14A as being in the category defined by the specific brand and flavor of soup, without necessarily distinguishing this particular can of soup from another identical can of soup in that category;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify STERN to include the above limitations as taught by Davis, in order to not necessarily distinguishing this particular can of soup from another identical can of soup in that category, (see: Davis, 5:1-45).
	STERN discloses build a planogram of the controlled area 102 with location of the RFID-tagged items 112, 114; however, does not disclose generate a planogram using “the determined product classification information” 
	Bogolea discloses: ¶71 - automatically generate a planogram based on scan data recorded by the robotic system…The computer system can then annotate the planogram with management responsibilities and target stock conditions of slots and other inventory structures throughout the store based on inputs from a store manager, a retail buyer associated with the store, merchandise representative or category manager associated with the store's corporate entity, a distributor, a brand, and/or a consumer product company, etc. via correspond portals.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify STERN to include the above limitations as taught by Bogolea, in order to improve efficiency of remote slot management by the distributor and in order decrease aggregate out-of-stock and understock durations of high-value products stocked throughout the distributor's geographic region, (see: Bogolea, ¶16).

	Regarding claims 87, 101 and 104, STERN discloses:
	wherein the classification information includes a product model code and wherein the planogram indicates on the map a location of at least one group of products sharing the product model code.   (¶49) a planogram with o the locations of t the RFID-tagged items 112, 114 that are depicted by the interface 106 [map]; wherein (¶53) additional information read by the RFID-tagged items "sees" mostly men's white shirts [group of product]; and Davis discloses: 5:1-45 - the identity of the scanned goods with product information, wherein Each RFID tag 24 may uniquely identify the respective item 14A as being in the category defined by the specific brand and flavor of soup;
	Regarding claims 88, 102 and 105, STERN discloses:
	wherein the classification information includes an associated product model for each wirelessly tagged product, and wherein the planogram indicates locations of a plurality of groups of wirelessly tagged products, with each group of wirelessly tagged products sharing a common product model.   (¶49) a planogram with o the locations of t the RFID-tagged items 112, 114 that are depicted by the interface 106 [map]; wherein (¶53) additional information read by the RFID-tagged items "sees" mostly men's white shirts [group of product]; and Davis discloses: 5:1-45 - the identity of the scanned goods with product information, wherein Each RFID tag 24 may uniquely identify the respective item 14A as being in the category defined by the specific brand and flavor of soup;
	Claim(s) 89-91, 96-97, are rejected under 35 U.S.C. 103 as being unpatentable over STERN, Davis, and Bogolea combination as applied to claim 86, and further in view of Kotha et al. (US 20190005569 A1, hereinafter Kotha).
	Regarding claim 89, the combination, specifically STERN discloses the classification information includes for each wirelessly tagged product, ¶53; however, does not disclose an associated product family indicator, and wherein the planogram divides a map of the establishment by product family. ¶¶49, ¶53;
	Kotha discloses:
	¶73 - As another example, if a user searches on “Company X cat food”, the system may identify all cat food products manufactured by Company X and sold by a retail location
	¶78 - The system may retrieve 506 a map associated with the identified retail location from one or more data stores. A map may show an aerial view of a retail location
	¶79 the system may modify a map to show an indication of the identified product at the coordinates associated with the planogram to which the identified product belongs. In various embodiments, the system may modify a map by embedding metadata in the SVG+XML document for the map showing the location of the identified product, further se ¶53 - The map may be a scalable vector graphic (SVG) and extensible markup language (XML) document (SVG+XML) that contains one or more of the planogram…the system may insert data into the map that is representative of the location for one or more products, fixtures, cash registers, doors and/or the like.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kotha, in order to efficiently helps a customer navigate a retail location and provides a more efficient and customer-friendly shopping experience, (see: Kotha, ¶2).
	Regarding claim 90, the combination, specifically STERN discloses: wherein the classification information includes a product model code associated with each wireless tag. ¶49, 53; 
	The combination does not disclose wherein the data structure contains information associating each product model code with a product family, and wherein the at least one processor is configured to access the data structure and ascertain from each determined model code, an associated product family.
	Kotha discloses:
	¶73 - As another example, if a user searches on “Company X cat food”, the system may identify all cat food products manufactured by Company X and sold by a retail location
	¶78 - The system may retrieve 506 a map associated with the identified retail location from one or more data stores. A map may show an aerial view of a retail location
	¶79 - the system may modify a map to show an indication of the identified product at the coordinates associated with the planogram to which the identified product belongs. In various embodiments, the system may modify a map by embedding metadata in the SVG+XML document for the map showing the location of the identified product, further se ¶53 - The map may be a scalable vector graphic (SVG) and extensible markup language (XML) document (SVG+XML) that contains one or more of the planogram…the system may insert data into the map that is representative of the location for one or more products, fixtures, cash registers, doors and/or the like, see figure 7B Cat food, hard Goods, etc;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kotha, in order to efficiently helps a customer navigate a retail location and provides a more efficient and customer-friendly shopping experience, (see: Kotha, ¶2).
	Regarding claim 91, the combination does not disclose wherein the at least one processor is further configured to indicate, for at least one group of products sharing product classification information, at least two locations where products in the least one group are clustered and to identify the at least two locations on the planogram. 
	Kotha discloses:
	¶73; ¶78; 79 see claim 90 citations and further; ¶75 - a system may identify 504 one or more locations of the identified product at the identified retail location. a product may have a primary location, such as a certain shelf space, in a retail location, as well as a secondary location such as, an end cap;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kotha, in order to efficiently helps a customer, navigate a retail location and provides a more efficient and customer-friendly shopping experience, (see: Kotha, ¶2).
	Regarding claim 96, the combination, specifically STERN discloses: the planogram for each group of products sharing classification information, ¶49 53; however, does not disclose wherein the map of the establishment includes areas designated for storage and areas designated for display, and wherein the at least one processor is further configured to include in the planogram for each group of products sharing classification information, at least one common location in a storage area and at least one common location in a display area.  
	Kotha discloses:
	¶73; ¶78; 79 see claim 90 citations and further; ¶75 - a system may identify 504 one or more locations of the identified product at the identified retail location. a product may have a primary location, such as a certain shelf space, in a retail location, as well as a secondary location such as, an end cap;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kotha, in order to efficiently helps a customer navigate a retail location and provides a more efficient and customer-friendly shopping experience, (see: Kotha, ¶2).
	Regarding claim 97, the combination does not disclose wherein the at least one processor is further configured to receive, over a communications interface, a request to identify a location of a specific product in the establishment, and to respond to the request by sending back at least one common location of products sharing classification information with the product identified in the request.  
	Kotha discloses: on ¶¶71-82; ¶73 - As another example, if a user searches on “Company X cat food”, the system may identify all cat food products manufactured by Company X and sold by a retail location
	¶78 - The system may retrieve 506 a map associated with the identified retail location from one or more data stores. A map may show an aerial view of a retail location
	¶79 the system may modify a map to show an indication of the identified product at the coordinates associated with the planogram to which the identified product belongs. In various embodiments, the system may modify a map by embedding metadata in the SVG+XML document for the map showing the location of the identified product, further se ¶53 - The map may be a scalable vector graphic (SVG) and extensible markup language (XML) document (SVG+XML) that contains one or more of the planogram…the system may insert data into the map that is representative of the location for one or more products, fixtures, cash registers, doors and/or the like, see figure 7B Cat food, hard Goods, etc;
	¶82 – map is displayed;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kotha, in order to efficiently helps a customer, navigate a retail location and provides a more efficient and customer-friendly shopping experience, (see: Kotha, ¶2).
	Claim(s) 92 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over STERN, Davis, and Bogolea combination as applied to claim 86, and further in view of Hewett et al. (US 20200096599 A1, hereinafter Hewett).
	Regarding claim 92, the combination, specifically STERN disclose track the planogram over time and updating the planogram ¶49-53;
	The combination does not disclose wherein the at least one processor is further configured to track the over time, and wherein tracking the includes comparing current common locations of at least one group of products to a history of common locations of the at least one group of products, determining whether the current common location diverge from the history of common locations, and to indicate the new common location if the divergence is greater than a predefined threshold.  
	Hewett discloses: ¶140 - Each shelf tag identifies a particular location on the shelf for a corresponding item. Each item also has an item tag. For instance, the shelf tag may indicate a location for men's pants, and the item tag may be affixed to a pair of men's pants. The system interrogates the locations of the shelf tag and the item tag to estimate the distance between them. If the distance is below a threshold value, the system can determine that the item is in the right place If the distance is below a threshold value, the system can determine that the item is in the right place. If, on the other hand, the distance is greater than the threshold value, the system can alert one or more store employees that the item is in wrong place and should be moved to the right place. The system may also provide instructions to the employee(s) about the item's actual location and its proper location;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hewett, in order to offers unprecedented speed and accuracy., (see: Hewett, ¶35).
	Regarding claim 95, the combination does not disclose wherein the at least one processor is configured to determine locations based on at least one of an amplitude, a phase, an angle of arrival, or a time of arrival of the received wireless signals.  
	Hewett discloses: ¶61 – amplitude, phase;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hewett, in order to offers unprecedented speed and accuracy., (see: Hewett, ¶35).
	Claim(s) 93 is rejected under 35 U.S.C. 103 as being unpatentable over STERN, Davis, Bogolea combination as applied to claim 86, and further in view of Dyer et al. (US 20150074581 A1, hereinafter Dyer).
	Regarding claim 93, the combination does not disclose wherein updating the planogram further includes sending an alert that the planogram was updated.
	 Dyer discloses:  ¶26 - notify the operator of an available planogram update;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Dyer, in order to adjust the food product display area to match the desired layout, (see: Dyer, ¶3).
	Claim(s) 94 is rejected under 35 U.S.C. 103 as being unpatentable over STERN, Davis, and Bogolea combination as applied to claim 86, and further in view of Adato et al. (US 20220122493 A1, hereinafter Adato).
	Regarding claim 94, the combination does not disclose wherein the at least one processor is further configured to adapt the predefined threshold based on at least one of a type of the establishment, an owner of the establishment, a history of planogram updates in the establishment, the classification information of the products in the establishment. or a user input. 	Adato discloses: ¶82 - The value of the threshold may be predetermined for each type of product; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Adato, in order to provide a dynamic solution that will automatically provide selected information., (see: Adato, ¶3).
	Claim(s) 98-99, are rejected under 35 U.S.C. 103 as being unpatentable over STERN, Davis, Bogolea, and Kotha combination as applied to claim 97, and further in view of Adato et al. (US 20220122493 A1, hereinafter Adato).
	Regarding claim 98, the combination, specifically STERN discloses location of a specific product, ¶¶49-53; does not disclose wherein the request to identify the specific product includes identification information of the requester, indicating whether the requester is an authorized establishment staff member. 
	Adato discloses:
	¶¶237-241 - step 1708 may comprise using the information related to products in a retail store determined by step 1704 and/or the information related to one or more people determined by step 1706 to control information displayed on the electronic visual display;
 	¶240 - step 1706 may receive from a personal device of a person a wireless communication including a unique identifier (such as a MAC address, a loyalty card number, an employee number, etc.).. use the unique identifier to access a database including a record with at least part of the information related to the person;
	¶242 – display promotional information and ¶243 display instruction to a store associate; see figures 14-16;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Adato, in order to provide a dynamic solution that will automatically provide selected information., (see: Adato, ¶3).
	Regarding claim 99, the combination discloses: wherein the at least one processor is further configured, when the request originates from an entity which is not an authorized establishment staff member, to exclude from a corresponding response, products located in storage areas.
	Adato discloses:
	¶¶237-241 - step 1708 may comprise using the information related to products in a retail store determined by step 1704 and/or the information related to one or more people determined by step 1706 to control information displayed on the electronic visual display;
 	¶240 - step 1706 may receive from a personal device of a person a wireless communication including a unique identifier (such as a MAC address, a loyalty card number, an employee number, etc.).. use the unique identifier to access a database including a record with at least part of the information related to the person;
	¶242 – display promotional information and ¶243 display instruction to a store associate; see figures 14-16;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Adato, in order to provide a dynamic solution that will automatically provide selected information., (see: Adato, ¶3).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627  




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627